



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Vernal, 2018 ONCA 132

DATE: 20180209

DOCKET: C64297

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dwayne Lushaine Rumondo Vernal

Appellant

David Shulman, for the appellant

Erica Chozick, duty counsel

Michelle Campbell, for the respondent

Heard: February 6, 2018

On appeal from the sentence imposed on June 5, 2012 by
    Justice S. Ford Clements of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT


[1]

On consent and because of potential immigration consequences that were
    not known during the sentencing process, the appeal is allowed and the sentence
    is reduced to 6 months less one day.


